 Case:18-02012-EJC Doc#:28 Filed:10/30/18 Entered:10/30/18 21:14:22                      Page:1 of 4

                                                                                          FILED
                                                                                    Lucinda
                                                                                      SamuelB.L.Rauback,
                                                                                                 y,      Clerk
                         UNITED STATES BANKRUPTCY COURT                          United States Bankruptcy Court
                           SOUTHERN DISTRICT OF GEORGIA                                Savannah, Georgia
                                                                                By cmm at 9:13. pm, Oct 30, 2018
                                   BRUNSWICK DIVISION


In re:

                                                                    Chapter 11
SEA ISLAND COMPANY et al.,
                                                                Case No. 10-21034-6JC
                                                               Jointly Administered
         Debtors.



SEA ISLAND ACQUISITION, LLC, et al.,1

         Plaintiffs,

v.                                                            Adversary Proceeding

ROBERT H. BARNETT, as Trustee of the                             No. 18-02012-EJC
SEA ISLAND COMPANY CREDITORS
LIQUIDATION TRUST,

         Defendant.



            ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

         Upon consideration of the motion (the "Motion") of Sea Island Acquisition, LLC ("SIA")

and the other plaintiffs in this adversary proceeding (together with SIA, the "Plaintiffs"), for the

entry of an order (this "Order") for a preliminary injunction prohibiting Defendant Robert H.

Barnett, as Trustee ("Defendant" or the "Trustee") of the Sea Island Company Creditors

Liquidation Trust (the "Liquidating Trust"), from asserting ownership and control rights in and

over the real property transferred in 2010 to SIA and its affiliates (collectively, "SIA Parties")

pursuant to the Chapter 11 plan confirmed in these cases; and upon consideration of the Motion

and all pleadings related thereto; and due and proper notice of the Motion having been given; and

1 The plaintiffs in this adversary proceeding are: Sea Island Acquisition, LLC, Sewers and
     Wells, LLC, Maintenance Facility, LLC, Laundry Services, LLC, Rainbow Hammock, LLC,
     SIA Propco I, LLC, SIA Propco II, LLC, SI Tract V, LLC, SI Parcel OGC, LLC, and SSI
     Parcel OS, LLC.
Case:18-02012-EJC Doc#:28 Filed:10/30/18 Entered:10/30/18 21:14:22   Page:2 of 4
Case:18-02012-EJC Doc#:28 Filed:10/30/18 Entered:10/30/18 21:14:22   Page:3 of 4
Case:18-02012-EJC Doc#:28 Filed:10/30/18 Entered:10/30/18 21:14:22   Page:4 of 4
